                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION

PETER MONROE,                                                       )
                                                                    )
                     Plaintiff,                                     )
                                                                    )
           v.                                                       )        Case No. 18-cv-03238-SRB
                                                                    )
FREIGHT ALL KINDS, INC., et al.,                                    )
                                                                    )
                     Defendants.                                    )

                                                         ORDER

           Before the Court is Defendant American Productions d/b/a Janco Limited’s (“Janco”)

Motion for Summary Judgment. (Doc. #158.) For the reasons set forth below, the motion is

GRANTED IN PART and DENIED IN PART.

           I. FACTUAL BACKGROUND

           For the purpose of resolving the pending motion, the following facts are uncontroverted

or deemed uncontroverted by the Court.1 Additional facts relevant to the parties’ arguments are

set forth in Section III. Defendant Herkon Productions, LLC (“Herkon”) produces a traveling

show known as Rudolph the Red Nosed Reindeer: The Musical (the “Musical”). Herkon

requires trucking services in order to move stage equipment and sets from city to city.

           Janco is a professional trucking company and interstate motor carrier that specializes in

transporting equipment and sets for theatrical and musical tours. Janco provided—and Herkon

accepted—a quote for picking up, transporting, and delivering stage equipment and sets for the

Musical’s 2017 tour. In order to transport all of the equipment, Janco needed two separate

drivers to operate two separate tractor-trailers.



1
    The relevant facts are taken from the parties’ briefs and exhibits, and are simplified to the extent possible.



            Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 1 of 11
        For the first tractor-trailer, Janco supplied its own driver, tractor, and trailer. For the

second tractor-trailer, Janco supplied the trailer but needed to find a driver and tractor. Janco and

Defendant FAK Logistics, Inc. (“FAK”) entered into a broker agreement in which FAK agreed

to supply the second tractor and driver. (Doc. #172-8.) FAK obtained the second tractor, and

the second driver, Defendant Michael Johnson (“Johnson”), by contracting with Defendant Trans

Pacific Transportation, Inc. (“Trans Pacific”).2 Although Trans Pacific directly paid Johnson, his

compensation was based on a percentage of what FAK paid to Trans Pacific.

        The first tractor-trailer for the tour was operated by Janco employee Lee Radford

(“Radford”). Radford was the designated “lead driver.” Johnson operated the second tractor-

trailer. During the time relevant to this lawsuit, Johnson testified that he did not use GPS to get

to his destination. Instead, he “just followed” Radford. (Doc. #173-6, p. 17.) On December 2,

2017, Radford and Johnson made their way through Springfield, Missouri, to deliver equipment

for the Musical.

        Meanwhile, Plaintiff Peter Monroe (“Monroe”) was on a bicycle at an intersection. As

Johnson made a right-hand turn from Walnut Street onto Hammons Parkway, his back wheels

struck Monroe and drug him several yards. Monroe allegedly suffered severe injuries as a result

of the accident.

        On August 3, 2018, Monroe filed this lawsuit against Defendants. Monroe’s Third

Amended Complaint asserts the following claims against Janco: negligence (Count XIV),

negligent hiring/retention (Count XV), negligent training (Count XVI), negligent supervision




2
 On or about August 7, 2017, Johnson submitted a “Driver’s Owner Operator Application” to FAK. (Doc. #173-2,
p. 1.) Johnson’s application stated that he was applying for the position of “Contract Operator for Trans Pacific
Transp., Inc.” (Doc. #173-2, p. 1.) All page numbers refer to the pagination automatically generated by CM/ECF.

                                                        2

         Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 2 of 11
(Count XVII), negligent entrustment (Count XVIII), and negligence per se (Count XIX).3

Monroe alleges, in part, that Janco is vicariously liable for Johnson’s acts and omissions under

the doctrine of respondeat superior.

        Janco now moves for summary judgment on each count. Janco argues that the facts of

this case do not support vicarious liability, and that there is no evidence that it owed or breached

a duty to Monroe. Monroe opposes the motion, and the parties’ arguments are addressed below.

        II. LEGAL STANDARD

        Under Federal Rule of Civil Procedure 56, summary judgment is warranted “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party has the burden of

identifying “the basis for its motion, and must identify those portions of the record which it

believes demonstrate the absence of a genuine issue of material fact.” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quotations and alterations omitted).

Once the moving party makes this showing, “the nonmovant must respond by submitting

evidentiary materials that set out specific facts showing that there is a genuine issue for trial.”

Id. (quotations omitted). If there is a genuine dispute as to the facts, those facts must “be viewed

in the light most favorable to the nonmoving party.” Id. “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.” Id. (quotations omitted).




3
  The Court finds that Monroe’s substantive claims arise under Missouri law. Indeed, the parties cite and primarily
rely upon Missouri law. However, the parties’ briefs fail to set forth—and only summarily address some of—the
elements of a claim for negligent hiring/retention, negligent training, negligent supervision, and negligent
entrustment. See Gibson v. Brewer, 952 S.W.2d 239, 246 (Mo. banc 1997) (setting forth the elements of negligent
hiring/retention); Bader Farms, Inc. v. Monsanto Co., 431 F. Supp. 3d 1084, 1099 (E.D. Mo. 2019) (negligent
training); Reed v. Kelly, 37 S.W.3d 274, 278 (Mo. App. E.D. 2000) (negligent supervision); Hays v. Royer, 384
S.W.3d 330, 333 (Mo. App. W.D. 2012) (negligent entrustment).

                                                         3

         Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 3 of 11
        III. DISCUSSION

        A. Janco is Not Entitled to Summary Judgment on the Issue of Vicarious Liability.

        First, Janco argues that it “did not employ, nor did it have control over Mr. Johnson at the

time of the accident. Accordingly, Janco cannot be vicariously liable for the acts and omissions

of Mr. Johnson.” (Doc. #166, p. 8.) Janco relies on several facts in support of this argument,

including that: its broker agreement with FAK states that FAK has control over drivers, Johnson

drove under the authority of FAK, Johnson was paid by Trans Pacific, and Trans Pacific owned

the tractor involved in the accident. Monroe points to other facts in the record which he contends

support a finding of vicarious liability against Janco. Monroe further contends that vicarious

liability is supported because Janco and Johnson had an agency relationship. As explained

below, the Court agrees with Monroe.

        Under Missouri law, an employer or principal “is liable under the theory of respondeat

superior for damages attributable to the misconduct of an employee or agent acting within the

course and scope of the employment or agency.” McHaffie v. Bunch, 891 S.W.2d 822, 825 (Mo.

banc 1995). “In order to establish a principal/agent relationship, the principal must have a ‘right

to control’ the agent.” Blunkall v. Heavy & Specialized Haulers, Inc., 398 S.W.3d 534, 541 (Mo.

App. S.D. 2013). A “principal does not need to control or direct every movement, rather only

those necessary to accomplish the final result.” Id. Additionally, a written agency contract is not

required; an “agency relationship may be created by words and conduct.” Id. “An agency

relationship may . . . exist even if the parties did not intend the relationship.” Id.

        In contrast, respondeat superior does not attach if an individual is merely an independent

contractor. “An independent contractor is one who contracts with another to do something for

him but is neither controlled by the other nor subject to the other’s control with respect to his



                                                   4

        Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 4 of 11
physical conduct in the performance of the undertaking.” Scott v. SSM Healthcare St. Louis, 70

S.W.3d 560, 566 (Mo. App. E.D. 2002) (citations, quotations, and alterations omitted). “If there

is no right to control, there is no liability; those rendering services but retaining control over their

own movements are not servants.” Lee v. Pulitzer Pub. Co., 81 S.W.3d 625, 631 (Mo. App. E.D.

2002).4

          “Whether a party is liable under the doctrine of respondeat superior depends on the facts

and circumstances in evidence in each particular case and no single test is conclusive of the issue

of the party’s interest in the activity and the right to control.” Id. In general, “the relationship of

principal-agent or employer-employee is a question of fact to be determined by the jury when,

from the evidence adduced on the question, there may be a fair difference of opinion as to the

existence of the relationship.” Johnson v. Bi-State Develop. Agency, 793 S.W.2d 864, 867 (Mo.

banc 1990).

          Upon review of the record, the Court finds disputed material facts on the issue of

vicarious liability. Viewed in a light most favorable to Monroe, the record supports a finding




4
  Missouri courts consider various factors to determine “whether one acting for another is a servant or independent
contractor.” Bargfrede v. Am. Income Life Ins. Co., 21 S.W.3d 157, 162 (Mo. App. W.D. 2000). These factors
include:

          (a) the extent of control which, by the agreement, the master may exercise over the details of the
          work;
          (b) whether or not the one employed is engaged in a distinct occupation or business;
          (c) the kind of occupation, with reference to whether, in the locality, the work is usually done under
          the direction of the employer or by a specialist without supervision;
          (d) the skill required in the particular occupation;
          (e) whether the employer or the workman supplies the instrumentalities, tools, and the place of work
          for the person doing the work;
          (f) the length of time for which the person is employed;
          (g) the method of payment, whether by the time or by the job;
          (h) whether or not the work is a part of the regular business of the employer;
          (i) whether or not the parties believe they are creating the relation of master and servant; and
          (j) whether the principal is or is not in business.

Id.

                                                            5

          Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 5 of 11
that Janco controlled Johnson’s movements. Janco employee Lee Radford was the “lead driver”

for the delivery of Herkon’s equipment. Johnson was supposed to, and in fact did, follow

Radford as the two traveled through Springfield. Moreover, Janco’s corporate representative

testified that it was in Janco’s best interests for Johnson to timely arrive in each city. Janco’s

corporate representative further testified that Janco had the authority to replace Johnson if he

failed to carry out his job duties. Janco owned the trailer being hauled by Johnson. Finally, the

trailer contained equipment owned by Herkon, which was Janco’s client. (See Doc. #166-2, pp.

72-73.) Taken together, the evidence presented by Monroe could support a finding of vicarious

liability.

        To be sure, Janco offers evidence that could support a contrary finding. However,

summary judgment is not warranted when more than “one reasonable conclusion can be drawn”

regarding vicarious liability. Huggins v. FedEx Ground Pack. Sys., Inc., 592 F.3d 853, 857 (8th

Cir. 2010) (applying Missouri law); see also Johnson, 793 S.W.2d at 867-68. Therefore, the

Court denies Janco’s request for summary judgment on this issue.

        B. Summary Judgment is Not Warranted on Monroe’s Claims for Negligent
        Hiring/Training/Supervision/Entrustment.

        Janco argues that summary judgment is warranted on Monroe’s claims for negligent

hiring, training, supervision, and entrustment. These arguments are addressed below.

               i. Monroe is Not Required to Show a Violation of the FMCSR.

        Janco argues that it did not owe or breach any duties to Monroe. According to Janco,

“[t]he duties owed to the general public by those engaged in motor carrier interstate commerce

has been prescribed by the legislative branch and is promulgated through the” Federal Motor

Carrier Safety Regulations (“FMCSR”). (Doc. #166, p. 11 (citing 49 U.S.C. §§ 504, 508, 31131,

31132-34, 31136-37, 31144, 31149, 31151, 31502; 49 C.F.R. Parts 300-399).) Janco contends

                                                  6

         Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 6 of 11
that Monroe has not produced any evidence that it violated the FMCSRs, that it was not

responsible for the hiring, training, supervising, or entrusting of Johnson, and that there is no

evidence that any alleged breach caused the accident. For the reasons discussed below, the Court

rejects these arguments.

       “[I]n any action for negligence, the plaintiff must establish that the defendant had a duty

to protect the plaintiff from injury, the defendant failed to perform that duty, and the defendant’s

failure proximately caused injury to the plaintiff.” L.A.C. v. Ward Parkway Shopping Ctr., Co.,

L.P., 75 S.W.3d 247, 257 (Mo. banc 2002) (citations and quotations omitted). “A legal duty may

arise from at least three sources: (1) it may be prescribed by the legislative branch; (2) it may

arise because the law imposes a duty based on the relationship between the parties or because

under a particular set of circumstances an actor must exercise due care to avoid foreseeable

injury; or (3) it may arise because a party has assumed a duty by contract or agreement whether

written or oral.” Wilmes v. Consumers Oil Co. of Maryville, 473 S.W.3d 705, 721 (Mo. App.

W.D. 2015) (citations and quotations omitted). “Whether a duty exists is purely a question of

law.” Id.

       Here, Monroe’s negligence claims arise under state, not federal, law. Although Monroe

argues there is evidence of FMCSR violations, such evidence is not required to avoid summary

judgment. As explained by one court, “plaintiff’s complaint does not attempt to state a claim for

relief under the FMCSR. Plaintiff does not allege a violation of a federal regulation as a cause of

action in its own right. Rather, plaintiff’s complaint merely alleges possible violations of federal

regulations as an element of state law causes of action.” Hejnal v. U.S. Xpress, Inc., No. 4:17–

CV–2557 CAS, 2018 WL 534376, at *7 (E.D. Mo. Jan. 24, 2018) (citing cases).




                                                  7

        Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 7 of 11
          Contrary to Janco’s arguments, Monroe’s claims may be based on the FMCSR and/or

other evidence, including industry standards. “Evidence of industry standards is generally

admissible as proof of whether or not a duty of care was breached.” Pierce v. Platte-Clay Elec.

Coop., Inc., 769 S.W.2d 769, 772 (Mo. banc 1989). Therefore, Janco is not entitled to summary

judgment even assuming, arguendo, that it did not violate the FMCSR. Garrett v. Albright, No.

06-CV-4137-NKL, 2008 WL 795621, at *3 (W.D. Mo. Mar. 21, 2008) (“Plaintiffs have

established that even if Pro Logistics complied with the FMCSR, failure to follow industry

practices caused Pro Logistics to negligently hire an unsafe driver.”); see also Harris v. Decker

Truck Line, Inc., No. 4:12 CV 1598 DDN, 2013 WL 1769095, at *5 (E.D. Mo. Apr. 24, 2013)

(“Missouri courts allow evidence of failures to follow motor carrier regulations and industry

standards to support awards of punitive damages against commercial motor carriers.”) (citing

cases).

                 ii. The Record Supports a Finding that Janco Owed and Breached Duties to
                 Monroe.

          Janco argues there is no evidence showing that it owed a duty to Monroe, or that it

breached any such duty. The Court finds that the following facts are supported by the record,

and construed in a light most favorable to Monroe, preclude summary judgment.

          In a companion Order, the Court denied in relevant part Defendants’ motion to exclude

the testimony of Monroe’s expert witness Christina Kelly. In relevant part, Ms. Kelly opined

that based on her knowledge and experience, Janco had a “responsibility to continuously train,

supervise, and monitor . . . drivers to ensure they continue to exhibit the qualities of a safe,

professional driver.” (Doc. #168-2, p. 2.) Ms. Kelly testified that Janco owed and breached

duties to Monroe because Janco’s employee Radford was operating the first tractor-trailer,

because Johnson was following Radford, and because Johnson was hauling a Janco-owned

                                                  8

          Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 8 of 11
trailer. (Doc. #155-3, p. 10.) Ms. Kelly further opined that the accident was caused by “Janco’s

failure to have an adequate safety system in place as [it] certified [it] would in [its] application

for operating authority” to the DOT. (Doc. #168-2, p. 7.)

         There is also no evidence that Janco administered a road test to Johnson before allowing

him to follow Radford or before allowing Johnson to haul a trailer owned by Janco.5 Janco’s

corporate representative testified that Janco relies on FAK to perform due diligence on drivers.

The corporate representative agreed that FAK “basically said we have a driver,” and that “[t]here

was no further background checking whatsoever with respect to [Johnson] on behalf of Janco.”

(Doc. #166-2, p. 58.)

         Janco’s reply correctly notes that Monroe’s opposition brief does not detail why each

claim for negligent hiring, supervision, training, and entrustment survives summary judgment.6

Moreover, Janco cites evidence in the record showing that it did not breach a duty to Monroe,

and that any alleged breach did not cause or contribute to Monroe’s injuries. However, based on

the facts set forth above, the Court finds there is conflicting evidence in the record and that

summary judgment is not warranted on these claims.

         C. Janco is Entitled to Summary Judgment on Monroe’s Negligence Per Se Claim.

         In Count XIX, Monroe asserts a negligence per se claim against Janco. A negligence per

se claim contains four elements: “(1) the defendant violated a statute or regulation; (2) the

injured plaintiff was a member of the class of persons intended to be protected by the statute or


5
  As discussed in companion Orders, road tests are intended to make sure a driver is competent to drive a tractor-
trailer and is physically able to do so. Shortly after striking Monroe, a police officer checked Johnson for signs of
impairment. Although there is no indication Johnson was impaired due to drugs or alcohol, he had physical
limitations and/or injuries that prevented him from completing a one-leg stand test and a walk and turn test.
6
 Monroe has, however, argued in other briefs that there is evidence to support these claims against Janco. (Doc.
#168, pp. 6, 12) (arguing in part that Janco failed to conduct a proper investigation into Johnson’s driving history or
background and failed to administer a road test); see also (Doc. #176, pp. 3-7) (Defendants’ Daubert reply brief
addressing similar arguments, including those related to Janco).

                                                           9

          Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 9 of 11
regulation; (3) the injury complained of was of the kind the statute or regulation was designed to

prevent; and (4) the violation of the statute or regulation was the proximate cause of the injury.”

Dibrill v. Normandy Assoc., Inc., 383 S.W.3d 77, 84-85 (Mo. App. E.D 2012). “Negligence per

se is in effect a presumption that one who has violated a safety statute has violated his legal duty

to use due care.” Goudeaux v. Bd. of Police Com’rs of Kansas City, 409 S.W.3d 508, 513 (Mo.

App. W.D. 2013).

       Monroe’s Third Amended Complaint alleges that Janco violated Mo. Rev. Stat. §

304.012.1. This statute provides that: “[e]very person operating a motor vehicle on the roads and

highways of this state shall drive the vehicle in a careful and prudent manner and at a rate of

speed so as not to endanger the property of another or the life or limb of any person and shall

exercise the highest degree of care.” Mo. Rev. Stat. § 304.012.1.

       Janco argues that Mo. Rev. Stat. § 304.012.1 does not prohibit specific conduct as

required to prevail on a negligence per se claim. In support, Janco relies upon Cisco v. Mullikin,

No. 4:11 CV 295 RWS, 2012 WL 549504 (E.D. Mo. Feb. 21, 2012). Cisco dismissed a

negligence per se claim under Mo. Rev. Stat. § 304.012.1 because it does not “set[] out a

statutory standard of care.” Id. at *2.

       Monroe’s opposition brief fails to explain why summary judgment should not be entered

on his negligence per se claim. Indeed, Monroe does not even address this claim. Consequently,

based on Cisco and the arguments presented by Janco, summary judgment will be entered in

favor of Janco on the negligence per se claim.

       IV. CONCLUSION

       Accordingly, Defendant American Productions d/b/a Janco Limited’s Motion for

Summary Judgment (Doc. #158) is GRANTED IN PART and DENIED IN PART. The motion



                                                 10

       Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 10 of 11
is GRANTED insofar as summary judgment is entered in favor of Janco and against Monroe on

Count XIX for negligence per se. The motion is DENIED on all other claims.

       IT IS SO ORDERED.


                                                 /s/ Stephen R. Bough
                                                 STEPHEN R. BOUGH
                                                 UNITED STATES DISTRICT JUDGE
Dated: November 10, 2020




                                            11

       Case 6:18-cv-03238-SRB Document 191 Filed 11/10/20 Page 11 of 11
